—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment for violating the employer’s policy forbidding fraternization with subordinates. In a decision filed and mailed on September 10, 1997, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. Because claimant did not file an appeal with this Court until November 8, 1997, his appeal must be dismissed as untimely (see, Labor Law § 624; Matter of Linderman [Hudacs], 207 AD2d 929). In any event, were we to consider the merits, we would find substantial evidence in the record to support the Board’s decision (see, Matter of Novellano [Sweeney], 216 AD2d 655).
Cardona, P. J., Mercure, White, Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, without costs.